Citation Nr: 1606259	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  05-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.
 
3.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.
 
4.  Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Jill Mitchell, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The case was remanded in November 2007 and in April 2008 for additional development.  In a decision in December 2010, the Board denied service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in December 2011, granted a Joint Motion for Remand (JMR) of the parties, and vacated and remanded the Board's decision pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the JMR.  The December 2010 decision also remanded the remaining issues on appeal for additional development. The Board again remanded all four issues for additional development in August 2012.   

The Veteran was provided with a hearing before a Veterans Law Judge in April 2008.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer employed by the Board, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its August 2012 remand, the Board noted that, in the JMR, the parties agreed that there was some question as to whether the duty to assist was fully satisfied with regard to the Veteran's private mental health treatment records.  The Board also found that there were additional psychiatric diagnoses (other than PTSD), which needed to be addressed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With regard to the remaining claims, the Board indicated that the Veteran's attorney had submitted additional evidence since the most recent supplemental statement of the case (SSOC) and had not waived initial consideration of the evidence by the AOJ. 38 C.F.R. § 20.1304(c) (2015).
 
As such, the Board's remand included instructions to request that the Veteran either submit or authorize VA to obtain on his behalf private medical records pertaining to treatment at the Alamo Mental Health Group in 1983, to review the evidence submitted since the most recently issued SSOC with respect to the claims of service connection for diabetes mellitus, type 2, peripheral neuropathy, and a skin condition, and to readjudicate the claims, issuing an SSOC for any issues that remained denied.

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder, the AOJ sent a letter to the Veteran in August 2012 asking him to return the enclosed VA Form 21-4142 Authorization and Consent to Release Information to enable VA to obtain his private medical records from the Alamo Mental Health Group in 1983 and from Dr. Ronconi in 2004, or to obtain and send the records the information himself.  The letter also asked that the Veteran identity any VA facilities where he received treatment for his diabetes mellitus, type 2, peripheral neuropathy, or skin disorders.  The AOJ again asked for the release forms for these records in a December 2012 letter.  The Veteran did not respond to these letters.

While the Board's remand directives did not include providing the Veteran with a VA examination, one was provided to him in August 2015.  At such time, PTSD, major depressive disorder, and alcohol use disorder were diagnosed.  The examiner opined that the Veteran had PTSD that was more likely than not a result of several traumatic stressful events that occurred during his four combat tours in Vietnam, and his depression and alcohol abuse were likely secondary to PTSD.

However, the AOJ did not readjudicate the claims as directed in the August 2012 remand.  As such, it appears that this case was transferred to the Board prematurely, prior to the AOJ's completion of development and readjudication of these claims.  While the Board sincerely regrets additional delay, remand is necessary to enable the AOJ to complete any development needed and to properly readjudicate the claims based on consideration of the entirety of the evidence of record.

Accordingly, the case is REMANDED for the following action:

Following the completion of any additionally indicated development, readjudicate the claims on appeal based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




